UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 33-17387 Applied DNA Sciences, Inc. (Exact name of registrant as specified in its charter) Delaware 59-2262718 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 25 Health Sciences Drive, Suite 113 Stony Brook, New York (Address of principal executive offices) (Zip Code)
